Citation Nr: 1212343	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-37 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a back injury.  

2. Entitlement to service connection for a right knee disorder.  

3. Entitlement to service connection for a left knee disorder.  

4. Entitlement to service connection for bilateral hearing loss.  

5. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding these claims to the RO via the Appeals Management Center (AMC) to reschedule a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing that initially was scheduled for January 26, 2012.


REMAND

The Veteran's Travel Board hearing, as mentioned, initially was scheduled for January 26, 2012, and he failed to report for the proceeding, so the RO went ahead and transferred his file to the Board.  In March 2012, the Board sent him and his representative a letter notifying them of this.

On January 24, 2012, however, so two days prior to that scheduled hearing, the Veteran had contacted the RO, indicating he absolutely would be unable to make the hearing due to a scheduling conflict, and that he resultantly wanted the hearing rescheduled for a later date - preferably in the March 2012 timeframe.  See VA Form 21-0820, Report of General Information.  But for some unexplained reason, this document was not actually associated with the claims file until after the hearing scheduled for January 26, 2012.  The Board therefore since has granted this motion to reschedule the hearing.  Consequently, this requested Travel Board hearing must be rescheduled before deciding this appeal.  38 C.F.R. §§ 20.700, 20.704 (2011).


Accordingly, the claims are REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing at the earliest opportunity.  Also notify him that he may have a videoconference hearing before the Board, instead, if this could occur sooner and would be a satisfactory alternative.  Whatever Board hearing he decides to have (Travel Board or videoconference), notify him and his representative of the date, time, and location of this rescheduled hearing, and put a copy of this notification letter in the claims file.  Also, if, for whatever reason, the Veteran changes his mind and elects not to have a hearing before the Board, or again fails to report for the proceeding on the date rescheduled, then also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

